*645On Petition fob Rehearing.
Pee Otjeiam.
Counsel for appellant, in tlieir brief on tbe petition for a rehearing, argue that the court at the former hearing entirely disregarded the question presented upon the rulings of the court in giving and refusing certain instructions; and for this reason, among others, a rehearing is requested. Counsel state that they relied more for a reversal of the judgment upon the errors arising in the instructions complained of, than upon any other feature in the case. While it is true that the opinion does not, in terms, refer to and pass upon all of the instructions about which appellant complained, nevertheless the entire charge of the court was considered; and we were then, and are still, satisfied that, under what may be said to be the uncontradicted facts established by the evidence in the case, appellant has no grounds, arising out of the refusing or giving of instructions, upon which to base a demand for a reversal of the judgment. The conclusions reached and stated in the court’s opinion in regard to the law controlling the case at bar fully disposed of the instructions given and requested relative to the statute of limitations. In fact, it may be said that with whatever error, if any, the charge of the court is impressed, such error is in favor of appellant, and prejudicial alone to appellee. The trial court appears to have fairly and fully advised the jury in regard to the burden which the law cast upon appellee, and also as to what was essential for her to establish by a preponderance of the evidence before she was entitled to recover. The jury was also advised in respect to the defenses interposed by appellant, and what was required by her in order to defeat a recovery for which appellee contended. It is especially insisted that instruction number two is manifestly wrong, because it informed the jury that, if the defendant had established one or the other of her special paragraphs of answer, then the plaintiff could recover on less than a fair preponderance of tbe evi*646denee. It is true that the instruction in controversy is not skilfully drafted, but nevertheless it is not open to the objections or criticism urged by counsel for appellant. What the instruction purports to inform the jury is not that the plaintiff could recover upon less than a fair preponderance of the evidence if the defendant had established one or more of her defenses, but what the court professed to state to the jury, and what the jury must have understood thereby, was that the plaintiff was entitled to recover if she had proved by a fair preponderance of the evidence all of the material averments of her complaint, unless the jury was satisfied from the evidence in the case that the defendant had established one or the other of her special paragraphs of answer. The court by other instructions thoroughly informed the jury that the burden was upon the plaintiff to prove all of the' material facts alleged in her complaint. The instruction in question must be given a reasonable interpretation, and when considered in connection with others comprising the charge of the court, as it must be, it, in reason, can not be said to have misled the jury to the prejudice of appellant.
■We have again given the questions involved in this appeal a careful consideration, and are content with the conclusion reached at the former hearing; believing, as we do, that the judgment of the lower court accords both with justice and law.
Petition overruled.